DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0319504 A1).
Re claim 1, Kim et al. discloses a device comprising an eyewear device (paragraph 0094); and a tunable light attenuator (Fig. 1) disposed on a light path which the eyewear device is disposed on and comprising: a plurality of cholesteric liquid crystal layers (203, 303); a plurality of electrode layers (202A, 202B, 302A, 302B), wherein each of the cholesteric liquid crystal layers is disposed between two of the electrode layers; and a controller electrically 
Re claim 2, Kim et al. discloses the device wherein the tunable light attenuator further comprises a plurality of substrates (201A, 201B, 301A, 301B), wherein the electrode layers (202A, 202B, 302A, 302B) are respectively disposed on the substrate.
Re claim 3, Kim et al. discloses the device wherein the tunable light attenuator further comprises a plurality of alignment layer respectively disposed on the electrode layers, and each of the cholesteric liquid crystal layers is disposed between and contact with two of the alignment layers (paragraph 0078). 
Re claim 5, Kim et al. discloses the device wherein each of the cholesteric liquid crystal layers comprise chiral nematic liquid crystals without polymer (depicted as being “cholesteric”; paragraph 0067). 
Re claim 6, Kim et al. discloses the device wherein each of the cholesteric liquid crystal layers has a constant pitch (Fig. 1, ref. 203, 303).  The pitch of the cholesteric liquid layer comprises the cell gap of the liquid crystal layer. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Kawakami (US 2008/0212004 A1).
Kim et al. does not disclose the device wherein a material of the alignment layers comprises silicon oxide.
Kawakami discloses a device wherein a material of the alignment layers comprises silicon oxide (paragraph 0014).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein a material of the alignment layers comprises silicon oxide since one would be motivated to impart reliability (paragraph 0014).

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Zhao (US 2014/0152944 A1).
Kim et al. does not disclose the device wherein the cholesteric liquid crystal layers have right-handed chirality and left-handed chirality.
Zhao discloses a device wherein the cholesteric liquid crystal layers have right-handed chirality and left-handed chirality (paragraph 0003).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the cholesteric liquid crystal layers have right-handed chirality and left-handed chirality since one would be motivated to reflect light of both polarities (paragraph 0038).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Kim et al. does not explicitly disclose the device wherein the eyewear device is disposed between the tunable light attenuator and an eye of a user.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the eyewear device is disposed between the tunable light attenuator and an eye of a user.  Kim et al. discloses that the tunable light attenuator may be applied to the lens of an eyewear (paragraph 0096).  Therefore, given the teachings of Kim et al., one have known to apply the tunable light attenuator to either side of the lens in order to control the transmittance.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
The rejection of claim 1 has been clarified to include the claim limitation, “with at least one of a blue band and an ultraviolet band”.  Since claim 1 was rejected under 102(a)(1), the claim limitation of “with at least one of a blue band and an ultraviolet band” was included as being anticipated by Kim et al. in the Non-Final rejection (10/29/2020).  
Applicant argues that the cited references do not disclose the claim limitation, “light attenuation for randomly polarized light with at least one of a blue band and an ultraviolet band”.  Kim does not specify any particular polarization or wavelengths that is required for the light to be switched between a clear state and the dark state. Therefore, the device in Kim would be capable of light attenuation with light independent of how the light is polarized and the wavelength band.  Furthermore, the functional language “light attenuation for randomly polarized light with at least one of a blue band and an ultraviolet band” does not structurally limit the invention.  It is noted that "[A]pparatus claims cover what a device is, not what a device does." (MPEP 2144).  Since Kim et al. discloses all the structural limitations of the claimed limitation, the device of Kim et al. would be capable of light attenuation for randomly polarized light with at least one of a blue band and an ultraviolet band”.  Furthermore, even if Kim et al. functions to attenuate light of a particular polarization in a different wavelength band, it would still be capable of attenuating randomly polarized light with at least one of a blue band and an ultraviolet band by attenuating or blocking at least that particular polarized portion of the incoming light.  Moreover, Kim et al. discloses that the “transmittance-variable film may mean a film capable of varying the transmittance to sunlight” (paragraphs 0003, 0095).  Sunlight .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871